Citation Nr: 1207958	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  04-41 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel

INTRODUCTION

The Veteran had active service in the United States Army from October 1969 to April 1972, to include duty in Vietnam, and in the United States Navy from August 1975 to May 1977.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Veteran appeared at a Travel Board hearing in November 2011.  A transcript is of record.  


FINDINGS OF FACT

1.  Evidence received since the last final decision of record, which denied service connection for an acquired psychiatric disorder, relates specifically to an unestablished fact necessary to substantiate the claim; it raises a reasonable possibility of substantiating the claim.  

2.  The Veteran's circumstances of active service involved the maintenance and operations aircraft in the Republic of Vietnam, and it is reasonable to conclude that such service would have exposed to the Veteran to mortar fire; the Veteran has a VA diagnosis of PTSD associated with this service.  


CONCLUSIONS OF LAW

1.  New and material having been received, the claim for service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011).  Information means non-evidentiary facts, such as the claimant's address and Social Security number or the name and address of a medical care provider who may have evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2011).  Second, VA has a duty to assist the appellant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  

As discussed in more detail below, sufficient evidence is of record to grant the reopening and the underlying claim of entitlement to service connection for PTSD.  Therefore, no further development is needed with respect to the appeal.  

In general, decisions of the agency of original jurisdiction (the RO) or the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Applicable law provides that service connection will be granted if it is shown that the veteran experiences a disability resulting from an injury or disease contracted in line of duty, or for aggravation of a preexisting injury or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection was denied for an acquired psychiatric disability, to include PTSD, in a November 1994 rating decision.  The basis of the decision was that the record did not support a finding that the Veteran currently experienced any acquired psychiatric disability.  The Veteran filed a notice of disagreement; however, he did not perfect his appeal by filing a substantive appeal.  Accordingly, the RO decision is final, and the Veteran must submit new and material evidence in order to successfully reopen his claim.  See 38 C.F.R. § 3.156.  

This claim to reopen was received in December 2000, and it was submitted with reports from the Veteran's care at a VA domiciliary center.  The reports from this VA agency include numerous psychological and psychiatric consultations, and a December 2000 VA clinical note assessed the Veteran as having PTSD as a consequence of his reported stressors.  In September 2002, the RO deferred a rating action on the Veteran's claim until the service department could be contacted to verify the Veteran's stressors.  In March 2004, the RO denied the Veteran's claim for PTSD on the merits, stating that there was no evidence that current PTSD and depression were caused by any period of active service.  

The RO, essentially, did not treat the Veteran's claim as one to reopen a previously denied claim.  In so doing, the RO conceded that there was enough evidence to warrant a reopening; however, in their analysis, the merits of the underlying claim for service connection were not supportive of a grant.  This action notwithstanding, the Board must evaluate every petition to reopen a previously denied claim in its own right before addressing the merits of the underlying claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In the current case, service connection was denied in 1994 on the basis of no current disability.  Subsequent to this last final decision of record, the Veteran has submitted VA treatment notes which document his diagnosis of PTSD and major depression.  Furthermore, a VA psychiatry opinion, dated in May 2002, includes diagnoses of PTSD and major depression.  This evidence is new, in that it was not of record at the last final decision of record, and it is most certainly material, in that establishes that the Veteran does indeed experience a chronic acquired psychiatric disorder for which service connection is capable.  The evidence of a diagnosis does raise, at the very least, a reasonable possibility of substantiating the underlying claim for service connection.  Accordingly, the claim will be reopened.  See 38 C.F.R. § 3.156.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

Specifically, the Board observes that, on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by relaxing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843(July 13, 2010) as amended by 75 Fed. Reg. 41092 (July 15, 2010) (providing the correct effective date of July 13, 2010 for the revised 38 C.F.R. § 3.304(f)).  The final rule amended 38 C.F.R. § 3.304(f) by redesignating paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3)  If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The Veteran has diagnoses of PTSD from VA practitioners, both from VA clinical reports and from a May 2002 comprehensive VA psychological examination.  The Veteran's stressors were reviewed, and at least part of the stressors responsible for the development of PTSD were attributed to his coming under mortar attack in the Republic of Vietnam during his first period of active duty.  The Board has reviewed both information provided by the service department in the form of unit histories, as well as the information included in the DD Form 214, which do attest to the fact that the Veteran served as an aviation mechanic in Vietnam from August 1971 to April 1972.  The Veteran has asserted that his base came under attack by enemy forces at points throughout his service in the Republic of Vietnam.  

The Veteran served in-country from a forward-located Army air base, and pursuant to the recent regulatory change, the Board concedes that he experienced the stressor.  

As noted, the Veteran's service was described both during clinical visits and in a May 2002 VA psychological examination.  The stressors associated with the Veteran's service in Vietnam were listed as being, at least in part, responsible for the development of PTSD.  As the stressors have been verified based on being consistent with the Veteran's type of military service, and as there is a VA psychologist provided link between diagnosed PTSD and this service, the criteria for service connection for PTSD have been met.  See 38 C.F.R. § 3.304(f).  Accordingly, the claim is granted.  









(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence having been received, the claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is reopened.  

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is granted.  



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


